OPINION — AG — A COUNTY IS NOT AUTHORIZED TO FURNISH AND INSTALL CULVERTS OR BRIDGES FOR THE PURPOSE OF MAKING CROSSINGS FROM PRIVATE PROPERTIES TO THE PUBLIC HIGHWAYS. HOWEVER, WHERE THE BOARD OF COUNTY COMMISSIONERS DEEMS IT TO BE BENEFICIAL IN THE CONSTRUCTION, MAINTENANCE OR REPAIR OF A COUNTY ROAD, SAID BOARD MAY INSTALL CULVERT PIPE ON THE COUNTY HIGHWAY, REGARDLESS OF WHETHER OR NOT THE SAME WOULD FURNISH INGRESS AND EGRESS TO ABUTTING PROPERTY OWNERS. CITE: 69 O.S. 1971 601 [69-601], OPINION NO. APRIL 22, 1941 — COOPER (MARVIN C. EMERSON)